     Case 3:14-cv-00907-HTW-LRA Document 203 Filed 02/06/19 Page 1 of 2




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                             ___________________
                                                          A True Copy
                                No. 16-60797              Certified order issued Feb 06, 2019

                             ___________________          Clerk, U.S. Court of Appeals, Fifth Circuit


HOMEWOOD COMPANY, L.L.C.; LODES, INCORPORATED; CARY S.
AND DOROTHY B. BIERDEMAN REVOCABLE TRUST,

            Plaintiffs - Appellees

PEMBERTON PROPERTIES, LIMITED, doing business as Pemberton
Apartments; PARK VILLA, L.L.C., doing business as East Villa Apartments;
PEARL PARTNERS, L.P., doing business as Colony Park Apartments;
COLONY PARK II, L.L.C., doing business as Grande AT Colony Park
Apartments; ALBERT MOORE HOME BUILDERS, INCORPORATED, doing
business as Colonial Terrance Apartments; WOOD GLEN, L.L.C., doing
business as Wood Glen Apartments; STEVE MAULDING, doing business as
Bavarian Garden Apartments, doing business as Pearl Manor Apartments;
SHEILA MAULDING, doing business as Pearl Manor Apartments, doing
business as 468 Place Townhomes; WPB PROPERTIES, L.L.C., doing
business as Fox Run Apartments,

            Intervenor Plaintiffs - Appellees

v.

BRAD ROGERS,

            Defendant - Appellant

                           _______________________

                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          _______________________

CLERK'S OFFICE:
      Under FED. R. APP. P. 42(b), the appeal is dismissed as of February 06,
2019, pursuant to the unopposed joint motion of the parties.
Case 3:14-cv-00907-HTW-LRA Document 203 Filed 02/06/19 Page 2 of 2




                               LYLE W. CAYCE
                               Clerk of the United States Court
                               of Appeals for the Fifth Circuit



                               By: _________________________
                               Dantrell L. Johnson, Deputy Clerk

                   ENTERED AT THE DIRECTION OF THE COURT
